Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 21-40 are active in this application as a result of the cancellation of claims 1-20.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/15/2021, 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.

Claim Rejection - Double Patenting
5.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 11,100,055.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.       
Claims Comparison

                      Instant Application                                                     11,100,055
21. (New) A non-transitory storage medium comprising instructions that upon execution cause a system to: replicate a container to store a plurality of replica containers among a plurality of cluster nodes; maintain, in a container location database (CLDB), information about where each of the plurality of replica containers is located in the plurality of cluster nodes; store, in the CLDB, an epoch number for the container, the epoch number referring to an epoch; designate a replica container of the plurality of replica containers as a master container, wherein the master container is to receive an update to the container and propagate the update to other replica containers of the plurality of replica containers; update the epoch number in response to a change of a replication structure for the container, the change of the replication structure based on a change in an arrangement of the plurality of cluster nodes; and record, in a transaction history and in association with the epoch, the change of the replication structure for the container.

22. (New) The non-transitory storage medium of claim 21, wherein the change in the arrangement of the plurality of cluster nodes comprises an addition of a given cluster node to the plurality of cluster nodes.

23. (New) The non-transitory storage medium of claim 22, wherein the given cluster node added to the plurality of cluster nodes includes an out-of-date replica container.

24. (New) The non-transitory storage medium of claim 23, wherein the instructions upon execution cause the system to: contact, by the given cluster node including the out-of-date replica container, the CLDB; and decide, by the CLDB, an action to take in response to the contact by the given cluster node.

25 (New) The non-transitory storage medium of claim 24, wherein the deciding by the CLDB comprises: determining that a sufficient quantity of replica containers is present in the plurality of cluster nodes, and instructing, by the CLDB, the given cluster node to discard the out-of-date replica container.

26. (New) The non-transitory storage medium of claim 24, wherein the deciding by the CLDB comprises: assigning, by the CLDB, the out-of-date replica container to the replication structure, and initiating, by the CLDB, a synchronization process to bring the out-of-date replica container up to a current state.

27. (New) The non-transitory storage medium of claim 21, wherein the change in the arrangement of the plurality of cluster nodes comprises a failure of a given cluster node that includes a replica container of the plurality of replica containers.

28. (New) The non-transitory storage medium of claim 27, wherein the instructions upon execution cause the system to: detect that the given cluster node includes the master container, and in response to detecting that the given cluster node includes the master container, designate another replica container in another cluster node of the plurality of cluster nodes as the master container.

29. (New) The non-transitory storage medium of claim 27, wherein the instructions upon execution cause the system to: detect that the given cluster node does not include the master container, add another cluster node to the plurality of cluster nodes to replace the given cluster node, and store a new replica container at the another cluster node.

30. (New) The non-transitory storage medium of claim 21, wherein the change in the arrangement of the plurality of cluster nodes comprises the plurality of cluster nodes starting, and wherein the instructions upon execution cause the system to: until a minimum quantity of the plurality of cluster nodes have started, disallow any updates to the container.

31. (New) The non-transitory storage medium of claim 30, wherein the instructions upon execution cause the system to: in response to detecting that the minimum quantity of the plurality of cluster nodes have started, select a cluster node of the minimum quantity of the plurality of cluster nodes to include the master container.

32. (New) The non-transitory storage medium of claim 31, wherein the selected cluster node is a cluster node that has seen a most recent epoch.

33. (New) A non-transitory storage medium comprising instructions that upon execution cause a system to: maintain, in a container location database (CLDB), information about where each of a plurality of containers is located among a plurality of cluster nodes; create a snapshot of a file system volume comprising directories and files spread over the plurality of containers, wherein the creating of the snapshot of the file system volume comprises: creating a snapshot of a name container, wherein the name container comprises metadata for the file system volume, after creating the snapshot of the name container, creating snapshots of data containers to produce a plurality of snapshot containers, the data containers storing data of the directories and the files of file system volume; create mapping information that maps identifiers of the data containers into references to corresponding snapshot containers of the plurality of snapshot containers; insert the mapping information into the snapshot of the name container; and use the mapping information to translate references to the data containers to the references to the corresponding snapshot containers.

34. (New) The non-transitory storage medium of claim 33, wherein the mapping information comprises a table.

35. (New) The non-transitory storage medium of claim 33, wherein the instructions upon execution cause the system to: insert the mapping information into each snapshot container of the plurality of snapshot containers.

36. (New) The non-transitory storage medium of claim 33, wherein the instructions upon execution cause the system to: in response to a modification of data blocks in the file system volume, write the modified data blocks to new storage locations, and leave data in the snapshot containers unchanged.

37. (New) A system comprising: a processor; and a non-transitory storage medium storing instructions executable on the processor to: replicate a container to store a plurality of replica containers among a plurality of cluster nodes; maintain, in a container location database (CLDB), information about where each of the plurality of replica containers is located in the plurality of cluster nodes; store, in the CLDB, an epoch number for the container, the epoch number referring to an epoch; designate a replica container of the plurality of replica containers as a master container, wherein the master container is to receive an update to the container and propagate the update to other replica containers of the plurality of replica containers; update the epoch number in response to a change of a replication structure for the container, the change of the replication structure based on a change in an arrangement of the plurality of cluster nodes; and record, in a transaction history and in association with the epoch, the change of the replication structure for the container.

38. (New) The system of claim 37, wherein the change in the arrangement of the plurality of cluster nodes comprises an addition of a given cluster node to the plurality of cluster nodes, wherein the given cluster node added to the plurality of cluster nodes includes an out-of-date replica container, and wherein the instructions are executable on the processor to: contact, by the given cluster node including the out-of-date replica container, the CLDB; and decide, by the CLDB, an action to take in response to the contact by the given cluster node.

39. (New) The system of claim 37, wherein the change in the arrangement of the plurality of cluster nodes comprises a failure of a given cluster node that includes a replica container of the plurality of replica containers, and wherein the instructions are executable on the processor to: detect that the given cluster node includes the master container, and in response to detecting that the given cluster node includes the master container, designate another replica container in another cluster node of the plurality of cluster nodes as the master container.

40. (New) The system of claim 37, wherein the change in the arrangement of the plurality of cluster nodes comprises the plurality of cluster nodes starting, and wherein the instructions are executable on the processor to: until a minimum quantity of the plurality of cluster nodes have started, disallow any updates to the container.
1. A method of operating a distributed file system comprising: 
maintaining at least one inode in a container on a node of a plurality of cluster nodes, wherein the at least one inode includes attributes including an object type, direct data pointers to disk blocks in the container, and an indirect data pointer, wherein the indirect data pointer points to a structure and the structure points to indirect data; replicating the container to store replica containers among the plurality of cluster nodes; designating a master container from among the replica containers, wherein updates to the container are sent to the master container, and the master container propagates the updates to others of the replica containers; and maintaining a container location database (CLDB), wherein the CLDB designates an ordering of a replication chain comprising the replica containers and keeps information about locations of the replica containers stored among the plurality of cluster nodes.

2. The method of claim 1, in response to a read data request including a file identifier comprising a reference to the at least one inode and a container identifier: determining one or more cluster nodes to be a location of one or more of the replica containers; reading an inode at a cluster node picked from the determined one or more cluster nodes, using the read data request and the reference to the at least one inode; and returning data read via direct data pointers or an indirect data pointer of the inode read at the cluster node.

3. The method of claim 1, comprising representing a local file using the direct data pointers, wherein the direct data pointers contain the local file entirely within disk blocks of the container, and wherein the object type indicates local file type.

4. The method of claim 1, wherein the object type indicates local file type, and the structure pointed to by the indirect data pointer is a B-tree.

5. The method of claim 1, comprising representing a chunked file by using a file identifier map for the structure pointed to by the indirect data pointer, the file identifier map including an array of file identifiers associated with a plurality of file chunks stored in other containers in the plurality of cluster nodes, and wherein the object type indicates chunked file type.

6. The method of claim 5, comprising: storing a size of each of the plurality of file chunks within the attributes of the at least one inode, wherein the array of file identifiers indicates locations of the file chunks.

7. The method of claim 1, maintaining the CLDB in inodes in containers on a plurality of redundant servers.

8. The method of claim 1, wherein the CLDB is to keep information about versions of the replica containers.

9. The method of claim 1, wherein the master container propagates the updates to others of the replica containers in a linear replication pattern.

10. The method of claim 1, wherein the master container propagates the updates to others of the replica containers in a star replication pattern.

11. A computer system comprising: a processor; and a non-transitory storage medium storing instructions that, when executed, cause the processor to: maintain at least one inode in a container on a node of a plurality of cluster nodes, wherein the at least one inode includes attributes including an object type, direct data pointers to disk blocks in the container, and an indirect data pointer, wherein the indirect data pointer points to a structure and the structure points to indirect data, replicate the container to store replica containers among the plurality of cluster nodes, designate a master container from among the replica containers, wherein updates to the container are sent to the master container, and the master container propagates the updates to others of the replica containers, and maintain a container location database (CLDB), wherein the CLDB designates an ordering of a replication chain comprising the replica containers and keeps information about locations of the replica containers stored among the plurality of cluster nodes.

12. The computer system of claim 11, the instructions further causing the processor to respond to a read data request including a file identifier comprising a reference to the at least one inode and a container identifier by: determining one or more cluster nodes to be a location of one or more of the replica containers, reading an inode at a cluster node picked from the determined one or more cluster nodes, using the read data request and the reference to the at least one inode, and returning data read via direct data pointers or an indirect data pointer of the inode read at the cluster node.

13. The computer system of claim 11, wherein the object type indicates local file type, and the container uses the direct data pointers to represent a local file contained entirely within the disk blocks in the container.

14. The computer system of claim 11, wherein the object type indicates local file type, and the structure pointed to by the indirect data pointer is a B-tree.

15. The computer system of claim 11, wherein the object type indicates chunked file type, and the container represents a chunked file by using a file identifier map for the structure pointed to by the indirect data pointer, the file identifier map including an array of file identifiers associated with a plurality of file chunks stored in other containers in the plurality of cluster nodes.

16. The computer system of claim 15, wherein the attributes include a size of each of the plurality of file chunks and the array of file identifiers indicates locations of the file chunks.

17. The computer system of claim 11, the instructions further causing the processor to maintain the CLDB in inodes in containers on a plurality of redundant servers.

18. The computer system of claim 17, wherein the CLDB is replicated to CLDB nodes of the redundant servers and a CLDB master is elected from among the CLDB nodes by a coordination service.

19. The computer system of claim 11, wherein the CLDB keeps information about versions of the replica containers.

20. The computer system of claim 11, wherein the master container propagates the updates to others of the replica containers in a star replication pattern or a linear replication pattern.








	Regarding claims 21-40 of the instant application, the claims are directed toward similar subject matter as claims 1-20 of ‘055 as the claims recite the broader version of ‘055.  Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘055 and as such are unpatentable over obvious-type double patenting.
Examiner's Note
7.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

8.	Claims 33-36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Desai (US 8,825,602).
	Regarding claim 33, Desai discloses a non-transitory storage medium (Figure 5) comprising instructions that upon execution cause a system to: 
	maintain, in a container location database (CLDB), information about where each of a plurality of containers is located among a plurality of cluster nodes (Col. 6, lines 9-20, “in object-based storage systems, a client may access data in a two step process: 1) query a metadata server for the location of one or more objects that store the data of the file; and 2) use the location information from the metadata server to identify the file data on one or more object storage devices. In some embodiments, metadata associated with stored objects may also be stored on storage devices 251-255” and Col. 6, line 55 to col. 7, line 15, object refers to any storage entity (i.e., container)); 
	create a snapshot of a file system volume comprising directories and files spread over the plurality of containers (Col. 7, line 32 to col. 8, line 8), wherein the creating of the snapshot of the file system volume comprises: 	
	creating a snapshot of a name container, wherein the name container comprises metadata for the file system volume, after creating the snapshot of the name container, creating snapshots of data containers to produce a plurality of snapshot containers, the data containers storing data of the directories and the files of file system volume (Col. 7, line 32 to col. 8, line 8 and Col. 9, lines 5-67); 	
	create mapping information that maps identifiers of the data containers into references to corresponding snapshot containers of the plurality of snapshot containers (Col. 9, lines 5-67); 
	insert the mapping information into the snapshot of the name container (Col. 9, lines 5-67); and 
	use the mapping information to translate references to the data containers to the references to the corresponding snapshot containers (Col. 9, lines 5-67).

	Regarding claim 34, Desai discloses wherein the mapping information comprises a table (Col. 9, lines 5-67, mapping table).

	Regarding claim 35, Desai discloses insert the mapping information into each snapshot container of the plurality of snapshot containers (Col. 9, lines 5-67, mapping table).
                                                                                                                                                                                                        
	Regarding claim 36, Desai discloses in response to a modification of data blocks in the file system volume, write the modified data blocks to new storage locations, and leave data in the snapshot containers unchanged (Col. 8, lines 24-37 and Col. 9, lines 5-67).


Allowable Subject Matter
9.	Claims 21-32 and 37-40 would be allowable if overcome the Double Patenting rejections.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153